



Exhibit 10.1


FIRST AMENDMENT TO LEASE
This is a First Amendment to Lease (this “First Amendment”) dated as of January
1, 2016 by and between RMR West LLC, a Massachusetts limited liability company
(“Landlord”) and The RMR Group LLC, a Delaware limited liability company
(“Tenant”) f/k/a Reit Management & Research LLC.
WHEREAS, Landlord and Tenant are parties to a Lease dated June 1, 2015 (“Lease”)
with respect to premises in the building (the “Building”) located at 255
Washington Street, Newton, MA and known as Two Newton Place; and
WHEREAS, Landlord and Tenant wish to amend the Lease to provide for the leasing
of certain storage space by Tenant, subject to and upon the terms and conditions
hereinafter provided.
NOW, THEREFORE, in consideration of the foregoing and for other consideration
the mutual receipt and sufficiency of which are hereby acknowledged, Landlord
and Tenant agree to amend the Lease as follows:
1.Capitalized terms used and not otherwise defined in this First Amendment shall
have the meanings attributed to such terms in the Lease.
2.    Landlord hereby leases to Tenant and Tenant hereby leases from Landlord
certain storage space (“Storage Space”) in the Building, such Storage Space
shall be mutually agreed to by Landlord and Tenant. The Storage Space will be
delivered to Tenant in “as is” condition. Tenant’s occupancy of the Storage
Space and the term hereof shall commence on the date Landlord delivers the
Storage Space to Tenant and shall expire on the close of the last day of any
calendar month specified by Tenant or Landlord by notice to the other given at
least thirty (30) days in advance. Tenant shall use the Storage Space for the
purpose of storing files, office supplies, equipment, and other items used in
the conduct of Tenant’s business in the Building and for no other purpose. The
Storage Space shall be deemed part of the Premises for all purposes of the Lease
except that Tenant shall not be required to pay Additional Rent for the Storage
Space, except as hereinafter provided. In the event Tenant fails to surrender
the Storage Space to Landlord by the close of the last day of the calendar month
specified in the notice of termination from Landlord or Tenant, Tenant shall pay
to Landlord $1,000.00 per month.
3.    Tenant warrants and represents that it has dealt with no broker in
connection with this First Amendment.
4.    Except as herein amended, the Lease is ratified and affirmed.




--------------------------------------------------------------------------------

-2-




IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the date first set forth above.
    
LANDLORD:
RMR West LLC
By: /s/ Ethan S. Bornstein
Ethan S. Bornstein
President
 
TENANT:
The RMR Group LLC
By: /s/ Jennifer F. Francis
Jennifer F. Francis
Senior Vice President


